Citation Nr: 1437010	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-04 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of mononucleosis. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel





INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984, from November 1990 to March 1991, and from March 2003 to July 2003. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.   

The Board notes that the Veteran also perfected an appeal with respect to a service connection claim for paroxysmal atrial fibrillation.  An October 2013 rating decision granted service connection for paroxysmal atrial fibrillation.  As the Veteran has not appealed the effective date or disability rating assigned, that issue is no longer on appeal.   

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issue of entitlement to a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not establish a nexus between the Veteran's claimed residuals of mononucleosis and service.  


CONCLUSION OF LAW

Residuals of mononucleosis were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that she suffers from residuals of mononucleosis related to service.  Service treatment records reflect that the Veteran was treated in June 2003 for acute mononucleosis.  Various treatment records during this third period of service reflect complaints of fatigue and malaise.  A June 2003 examination reflected that the Veteran had undergone treatment for acute mononucleosis which had resolved. 
  
A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with acute mononucleosis, resolved, "pending laboratory studies."  See September 2008 VA examination.  As laboratory studies were included in the VA examination report it is unclear why they were listed as "pending."  Additionally weighing against a current diagnosis of mononucleosis is the fact that the evidence of record, spanning over six years, fails to provide a current diagnosis of mononucleosis or reflect treatment for mononucleosis, despite treatment for other disabilities.  

The Board has also considered the Veteran's statements regarding continuity of symptoms of her residuals of mononucleosis since service.  However, in a very recent decision the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Mononucleosis or fatigue is not a disease identified under 3.309(a).  As such, continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of residuals of mononucleosis is inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

In this regard, the September 2008 VA examiner noted the Veteran had sought treatment for fatigue and a sore throat in April 2003 and was noted to have mono.  She noted that at the present time, she did not believe the Veteran's mono was an active diagnosis and her current symptoms (transient, untreated fatigue) are not related to or exacerbated by the previous mononucleosis that was 4-5 years ago, providing highly probative evidence against this claim.  

She rationalized that this is an acute illness that is routinely asymptomatic after the initial illness and there was no evidence at the present time of active disease or laboratory changes that could be attributed directly to the previous resolved mono.   
There are no contradictory opinions of record. 

In light of the service treatment records, the Board has carefully considered this issue.  However, the Board finds that the September 2008 VA examination and opinion are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that while the Veteran might sincerely believe that she has residuals of mononucleosis that are related to her active service, as a lay person she is not competent to relate any current diagnosis of residuals of mononucleosis to her active service, to include any treatment therein, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, her medical opinion is outweighed by the medical opinion of the September 2008 VA examiner. 

In sum, the Veteran was treated for an acute case of mononucleosis during active service.  However, it is noted to have resolved without residual prior to her separation from active service.  The September 2008 VA examiner has competently opined that it is less likely than not that the Veteran's current residuals of mononucleosis are related to her active service.  There is no competent medical opinion of record to the contrary.  

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for residuals of mononucleosis is not warranted.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in May 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied. 

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and identified post-service treatment records.  Additionally, she has submitted private treatment records.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded an examination for her claim in September 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion adequately address all of the Veteran's contentions and is adequate, as it is predicated on a full reading of the Veteran's claims file.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides sufficient rationale for the opinion stated, relying on and citing to the records reviewed. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of mononucleosis is denied. 


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's claim of entitlement to service connection for a back disability.

Treatment records prior to the Veteran's second period of active duty service (November 1990 to March 1991) reflect that the Veteran was treated for a thoracic and lumbosacral strain sustained in a motor vehicle accident in July 1990.  She was once again treated for back problems in the period of time between separation from her second period of active service, and prior to her third period of active duty service (March 2003 to July 2003).  

The Veteran underwent back surgery in March 2002.  

The Veteran served on active duty from July 1980 to July 1984, injured her back in July 1990, served from November 1990 to March 1991, had back surgery in March 2002, and they served from March 2003 to July 2003. 

As a result, the Board finds clear and unmistakable evidence that the Veteran entered service with a back disability. 

The Veteran complained of back problems during her third period of active duty service.  She was treated in March 2003 for back pain.  The Veteran is currently diagnosed with a lumbar strain.  See September 2008 VA examination.

Although a September 2008 VA examination was completed, an opinion regarding aggravation was not rendered.  Such an opinion is critical to the claim, and should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to the examiner who conducted the September 2008 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file the examiner should provide an opinion on the following:

Whether it is at least as likely as not that the Veteran's back disability was aggravated by service or it is due to the natural progress of the disease.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


